Title: From George Washington to Lieutenant Colonel Francis Barber, 1 June 1777
From: Washington, George
To: Barber, Francis



Sir
Head Quarters Middle Brook 1st June 1777

I dont know what particular instructions you recd from Genl Green, but I must inform you that you are not only stationed at your present post to keep small parties of the Enemy from making excursions, but also to send out parties yourself to lay between Millstone and Brunswic and endeavour to make discovery of any Motions of the Enemy. If you find them move in such a manner as to induce you to beleive that they mean either to proceed directly to the Delaware or round upon our right flank, you will in that Case dispatch one Messenger immediately

to me and another to Genl Sullivan. Be careful to keep good Guards at the Bridges and Fords near to you lest you should be surprized.
Be pleas’d to forward the inclos’d by a fresh Horseman, and let the bearer return. I am Sir Your most hum. Servt.
